Citation Nr: 9908806	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  93-26 180	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
degenerative joint disease, based on the disagreement with 
the May 1993 initial award.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to July 
1992.  This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In July 1995 and November 1997 the 
Board remanded the case for further development.  The 
requested development has been completed and the case has 
been returned to the Board for further appellate action.  

The issue on the title page has been rephrased to comply with 
the U.S. Court of Appeals for Veterans Claims (Court) recent 
holding that there is a distinction between an appeal of an 
original rating award and a claim for an increased rating.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's degenerative joint disease of the L1-L2 and 
L5-S1 vertebra causes no more than severe impairment.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for degenerative joint disease of the L1-L2 and L5-S1 
vertebra have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.40, 4.41, 
4.42, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an evaluation in 
excess of 40 percent for his low back degenerative joint 
disease is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that he has presented a 
claim that is plausible.  The Board is also satisfied that 
all relevant facts have been properly developed with respect 
to this issue and that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
statute.

Factual Background

The veteran was awarded service connection for mechanical low 
back pain effective July 7, 1992, the day following his 
separation from service.  A 20 percent rating was assigned.  
The veteran timely appealed the decision.  In a rating action 
in October 1998, the veteran was awarded a 40 percent rating 
for the back disorder (now characterized as degenerative 
joint disease L1-L2 & L5-S1), effective July 7, 1992.

The veteran's service medical records reveal that he 
initially injured his back in January 1991, while serving in 
the Persian Gulf.  Thereafter, he continued to experience low 
back pain with radiation into the right lower extremity.  
Although earlier studies showed evidence of a mild bulge at 
L5-S1 or herniated nucleus pulposus (HNP), his November 1991 
medical evaluation board found mechanical low back pain with 
radicular symptoms and with no evidence of HNP or 
neurological deficit.  The Medical Board found the veteran 
medically unfit for further active duty.  

Prior to his discharge in July 1992, private treatment 
records from the University of Alabama at Birmingham Medical 
Center dated in May 1992, show that the veteran initially 
underwent a lumbar myelogram and a subsequent right L5-S1 
microdiskectomy for a focal disc herniation at that level.

During an August 1992 VA general medical examination the 
examiner observed that the veteran had a normal gait, some 
mild paraspinal spasm and moderate tenderness bilaterally in 
the lumbosacral region.  Straight leg testing was negative.  
He was able to flex at the waist and touch his toes with only 
mild discomfort.  The diagnosis was low back pain, likely 
secondary to musculoskeletal deformities from his injury and 
surgery.  The examiner opined that there was no clinical 
evidence of recurrent HNP and recommended that lumbosacral 
spine X-ray films be evaluated for degenerative joint disease 
(DJD).  However, X-ray studies at that time showed no 
significant abnormality.

Mild DJD changes of the thoracolumbar region was noted in an 
April 1993 VA X-ray study.  VA treatment records dated from 
April 1993 to October 1994 note that the veteran continued to 
complain of chronic low back pain that radiated down both 
lower extremities by July 1993.  A September 1993 X-ray study 
of the lumbar spine indicated narrowing of the disc space at 
L1-2 with discongenic hypertrophic change.  He was treated on 
a regular basis at the chronic pain management clinic.  In 
January 1994 the veteran complained of pain exacerbated by 
coughing, sneezing, standing for more than thirty minutes, 
sitting for more than two hours and doing yard work for more 
than thirty minutes.  His pain was reduced by rest and the 
taking of opiates.  An October 1994 MRI of the veteran's 
lumbar spine showed multilevel degenerative disc disease, 
especially at the T11-12, L1-2 and L5-S1 levels, without 
evidence of recurrent disc herniations.  

A December 1993 treatment record from Marion County General 
Hospital shows that the veteran had constant pain on both 
sides of his lumbar spine since his May 1992 surgery that was 
worse on the right and that he had acute trigger points over 
the sacroiliac joints.  He wore a back support and used a 
TENS unit at home for the pain.  He denied any numbness in 
either leg, but complained of pain behind his right knee.

During his September 1995 VA orthopedic examination, the 
veteran complained of chronic low back pain that was 
aggravated by bending and lifting, as well as by prolonged 
sitting or standing for even a short period of time.  
Coughing and sneezing also caused pain.  The pain radiated 
down his right leg to behind the right knee.  He denied any 
bowel or bladder incontinence.  The veteran walked with a 
slight right limp and was able to stand erect, had fair heel 
and toe walks and was able to slowly squat and arise again.  
The veteran had no spasms, but did exhibit tenderness to 
palpation over the lower back region.  His reflexes and 
sensation were intact in the lower extremities.  He was able 
to flex his lower back to 65 degrees and extend it to 15 
degrees.  The veteran had pain during his range of motion 
testing.  Straight leg raising in the supine and sitting 
positions caused back pain only.  The examiner diagnosed a 
history of chronic low back syndrome, status post lumbar 
laminectomy and diskectomy.  

An August 1998 VA orthopedic examination report indicates 
that the veteran was not taking pain medication at that time, 
but used a TENS unit and was given Tylox at the emergency 
room when he went in.  The examiner noted that the veteran 
had spasm and there was objective evidence of tenderness, 
weakness and painful motion.  He was able to laterally flex 
to the right 18 degrees and to the left 22 degrees.  He could 
forward flex to 22 degrees and extend to 8 degrees.  His knee 
and ankle jerks were active and equal bilaterally.  The 
examiner diagnosed DJD of the lumbosacral spine with loss of 
function due to pain.  The examiner opined that it was at 
least as likely as not that the compression of L1 and 
degenerative disc pathology were etiologically related to the 
veteran's low back pain during service or that the disc 
pathology was caused or chronically worsened by his low back 
pain.  The examiner further opined that the veteran had 
moderate low back pain at the time of the examination and the 
objective evidence of pain was associated with the veteran's 
grimacing and moaning, and his lack of range of motion.  The 
examiner also found that the veteran exhibited weakened 
movement but was unable to opine whether the veteran had 
excess fatigability or incoordination.

The veteran's VA vocational rehabilitation folder indicates 
that he withdrew from his college courses in the fall 
semester in 1993 because of his back disability.  Subsequent 
records show that the veteran was unable to attend school for 
financial reasons.

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's degenerative joint disease at L1-L2 and L5-S1, 
is rated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A 40 percent rating is warranted when 
there is severe disability and recurring attacks with 
intermittent relief.  When intervertebral disc syndrome is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, a 60 percent rating is in order.

Ratings greater than 40 percent are also available under 
Diagnostic Codes 5285 (residuals of vertebral fracture), 5286 
(ankylosis of the general spine) and 5289(ankylosis of the 
lumbar spine).  However, the evidence of record does not show 
any demonstrable evidence of vertebral fracture or any spinal 
ankylosis.

The current manifestations of the veteran's degenerative 
joint disease of the lumbosacral spine, consists mainly of 
subjective complaints of low back pain radiating to the right 
knee and objective evidence of muscle spasm, muscle weakness, 
low back tenderness and severely limited range of motion due 
to pain on motion. In addition, X-rays of the lumbar spine 
indicate degenerative joint disease.  There is no evidence of 
sensory loss or leg weakness.  Although he had a right limp, 
the veteran is able to walk on his heels and toes and slowly 
squat and arise.  Knee and ankle reflexes and jerks are 
normal.  These symptoms clearly do not support a 60 percent 
rating, as there are no current objective indications of 
neuropathy or muscle spasm.  Therefore, the Board cannot say 
that the disability picture more closely approximates the 
criteria for the 60 percent rating. 38 C.F.R. § 4.7.

The Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any functional loss the 
veteran may have sustained by virtue of weakness or pain on 
use or motion as described in C.F.R. §§ 4.40, 4.45. DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  VA has determined that 
intervertebral disc syndrome involves loss of range of 
motion.  Therefore 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Code 5293, 
even if the disability is already assigned the maximum rating 
available for limitation of motion under another Diagnostic 
Code. VAOGCPREC 36-97 (December 1997).

The Board notes that Code 5293 already contemplates pain as a 
rating criterion.  During the August 1998 VA examination, the 
examiner observed that the veteran stopped his range of 
motion due to the pain, and weakness was also detected.  
Considering the evidence in light of Code 5293, as well as 
the provisions at 38 C.F.R. §§ 4.40 and 4.45, the Board 
cannot conclude that the veteran suffers from such intense 
pain or severe weakness as to warrant an increased disability 
rating on that basis alone, as the 40 percent rating already 
contemplates severe disability.

The Board also finds that this case does not present such an 
exceptional or unusual disability picture as to render 
impracticable the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  In this regard, the Board 
notes that while the veteran was hospitalized for his initial 
diskectomy in May 1992, this period was for a brief period 
without complications.  The veteran's back disability has not 
necessitated frequent periods of hospitalization or resulted 
in marked interference with employment.  The provisions of 
38 C.F.R. § 4.7 were also considered in reaching this 
decision, but for the reasons discussed above, the Board 
concludes that the currently assigned rating is appropriate.

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for degenerative joint disease of the lumbar spine.

The Board notes that while the veteran appealed the initial 
May 1993 evaluation of 20 percent, the later, October 1998 
rating decision increased this rating to 40 percent effective 
the first day after his discharge.  The medical evidence of 
record does not indicate that the veteran's low back 
disability was more severe at any time during the pendency of 
his current appeal.  The medical evidence does not show that 
his low back disability was more severely disabling than the 
level of impairment reflected in the most recent VA 
compensation examination.  Indeed, the September 1995 VA 
examination shows that the veteran had less limitation of 
motion at that time.  Therefore, the evidence does not 
indicate that a staged rating is warranted in this claim.  
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).


ORDER

An increased rating for degenerative joint disease of the 
lumbosacral spine, L1-L2 and L5-S1, is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



- 8 -


